Fourth Court of Appeals
                               San Antonio, Texas
                                       May 4, 2021

                                   No. 04-20-00564-CR

                                    Isidro RAMOS III,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9685
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Leave to File a Single Copy is hereby GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court